Exhibit 10.3

NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE EXERCISE OF ANY RIGHT OR
REMEDY BY THE AGENT OR ANY OTHER GUARANTIED PARTY HEREUNDER IS SUBJECT TO THE
LIMITATIONS AND PROVISIONS CONTAINED IN THE SUBORDINATION AGREEMENT DATED AS OF
OCTOBER 5, 2018 (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM
TIME TO TIME, THE “INTERCREDITOR AGREEMENT”), AMONG ACF FINCO I LP, AS SENIOR
AGENT, WILMINGTON SAVINGS FUND SOCIETY, FSB, AS SECOND LIEN AGENTAND WILMINGTON
SAVINGS FUND SOCIETY, FSB, AS SUBORDINATED AGENT. IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS OF THE INTERCREDITOR AGREEMENT AND THE TERMS OF THIS
AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN.

GUARANTY AGREEMENT

This GUARANTY AGREEMENT (this “Agreement”), dated as of October 5, 2018, among
the Persons listed on the signature pages hereof as “Guarantors” and those
additional entities that hereafter become parties hereto by executing the form
of Joinder attached hereto as Annex 1 (each, a “Guarantor” and collectively, the
“Guarantors”), and WILMINGTON SAVINGS FUND SOCIETY, FSB, in its capacity as
agent for each member of the Lender Group (in such capacity, together with its
successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, Nuverra Environmental Solutions, Inc., a Delaware corporation
(“Borrower”), the lenders party thereto as “Lenders” (each of such Lenders,
together with its successors and permitted assigns, is referred to hereinafter
as a “Lender”), and Agent are parties to that certain Bridge Term Loan Credit
Agreement dated as of even date herewith (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Lender Group has agreed to make
certain term loans available to Borrower from time to time pursuant to the terms
and conditions thereof;

WHEREAS, Agent has agreed to act as agent for the benefit of the Lender Group in
connection with the transactions contemplated by the Credit Agreement and this
Agreement;

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents, and to induce the Lender Group to make term loans
to Borrower as provided for in the Credit Agreement and the other Loan
Documents, each Guarantor has agreed to guaranty the Guaranteed Obligations;

WHEREAS, in connection with the Credit Agreement, the Agent and Guarantors have
agreed to enter into this Agreement in accordance with the terms herein; and

WHEREAS, each Guarantor is a Subsidiary of Borrower and, as such, will benefit
by virtue of the term loans extended to Borrower by the Lender Group.



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

1.    Definitions; Construction.

(a)    All initially capitalized terms used herein (including in the preamble
and recitals hereof) without definition shall have the meanings ascribed thereto
in the Credit Agreement (including Schedule 1.1 thereto). In addition to those
terms defined elsewhere in this Agreement, as used in this Agreement, the
following terms shall have the following meanings:

(i)    “Agent” has the meaning specified therefor in the preamble to this
Agreement.

(ii)    “Agreement” has the meaning specified therefor in the preamble to this
Agreement.

(iii)    “Borrower” has the meaning specified therefor in the recitals to this
Agreement.

(iv)    “Credit Agreement” has the meaning specified therefor in the recitals to
this Agreement.

(v)    “Guarantor” and “Guarantors” have the respective meanings specified
therefor in the preamble to this Agreement.

(vi)    “Guaranteed Obligations” means all of the Obligations now or hereafter
existing, whether for principal, interest (including any interest that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), fees (including any fees or expenses that accrue after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
including the fees provided for in the Fee Letter, Lender Group Expenses
(including any fees or expenses that accrue after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), or otherwise, and any and
all expenses (including reasonable counsel fees and expenses) incurred by Agent
(including any fees or expenses that accrue after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), any other member of the
Lender Group in enforcing any rights under any of the Loan Documents. Without
limiting the generality of the foregoing, Guaranteed Obligations shall include
all amounts that constitute part of the Guaranteed Obligations and would be owed
by Borrower to Agent or any other member of the Lender Group but for the fact
that they are unenforceable or not allowable, including due to the existence of
a bankruptcy, reorganization, other Insolvency Proceeding or similar proceeding
involving Borrower or any guarantor.

(vii)    “Guaranty” means the guaranty set forth in Section 2 hereof.

 

2



--------------------------------------------------------------------------------

(viii)    “Joinder” means each Joinder to this Agreement executed and delivered
by Agent and each of the other parties listed on the signature pages thereto, in
substantially the form of Annex 1.

(ix)    “Lender” and “Lenders” have the respective meanings specified therefor
in the recitals to this Agreement.

(b)    Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or.” The words “hereof,” “herein,” “hereby,”
“hereunder,” and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein or in the Credit Agreement). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein to the
satisfaction, repayment, or payment in full of the Guaranteed Obligations shall
mean (i) the payment or repayment in full in immediately available funds of
(A) the principal amount of, and interest accrued with respect to, all
outstanding Loans, together with the payment of any premium applicable to the
repayment of the Loans, (B) all Lender Group Expenses that have accrued
regardless of whether demand has been made therefor, (C) all fees or charges
that have accrued hereunder or under any other Loan Document, (ii) the receipt
by Agent of cash collateral in order to secure any other contingent Guaranteed
Obligations for which a claim or demand for payment has been made at such time
or in respect of matters or circumstances known to Agent or a Lender at the time
that are reasonably expected to result in any loss, cost, damage or expense
(including attorneys fees and legal expenses), such cash collateral to be in
such amount as Agent and the Required Lenders reasonably determine is
appropriate to secure such Guaranteed Obligations, and (iii) the termination of
all of the Commitments of the Lenders. Any reference herein to any Person shall
be construed to include such Person’s successors and assigns. Any requirement of
a writing contained herein shall be satisfied by the transmission of a Record.

(c)    All of the schedules and exhibits attached to this Agreement shall be
deemed incorporated herein by reference.

2.    Guaranty.

(a)    In recognition of the direct and indirect benefits to be received by
Guarantors from the proceeds of the Term Loans and by virtue of the Term Loans
to be made to Borrower, each of the Guarantors, jointly and severally, hereby
unconditionally and irrevocably guarantees as a primary obligor and not merely
as a surety the full and prompt payment when due, whether upon maturity,
acceleration, or otherwise, of all of the Guaranteed Obligations. If any or all
of the Obligations constituting Guaranteed Obligations becomes due and payable,
each of the

 

3



--------------------------------------------------------------------------------

Guarantors, unconditionally and irrevocably, and without the need for demand,
protest, or any other notice or formality, promises to pay such indebtedness to
Agent, for the benefit of the Lender Group, together with any and all expenses
(including Lender Group Expenses) that may be incurred by Agent or any other
member of the Lender Group in demanding, enforcing, or collecting any of the
Guaranteed Obligations. If claim is ever made upon Agent or any other member of
the Lender Group for repayment or recovery of any amount or amounts received in
payment of or on account of any or all of the Guaranteed Obligations and any of
Agent or any other member of the Lender Group repays all or part of said amount
by reason of (i) any judgment, decree, or order of any court or administrative
body having jurisdiction over such payee or any of its property, or (ii) any
settlement or compromise of any such claim effected by such payee with any such
claimant (including Borrower or any Guarantor), then and in each such event,
each of the Guarantors agrees that any such judgment, decree, order, settlement,
or compromise shall be binding upon the Guarantors, notwithstanding any
revocation (or purported revocation) of this Guaranty or other instrument
evidencing any liability of any Guarantor, and the Guarantors shall be and
remain liable to the aforesaid payees hereunder for the amount so repaid or
recovered to the same extent as if such amount had never originally been
received by any such payee.

(b)    Additionally, each of the Guarantors unconditionally and irrevocably
guarantees the payment of any and all of the Guaranteed Obligations to Agent,
for the benefit of the Lender Group, whether or not due or payable by any Loan
Party upon the occurrence of any of the events specified in Section 8.4 or 8.5
of the Credit Agreement, and irrevocably and unconditionally promises to pay
such indebtedness to Agent, for the benefit of the Lender Group, without the
requirement of demand, protest, or any other notice or other formality, in
lawful money of the United States.

(c)    The liability of each of the Guarantors hereunder is primary, absolute,
and unconditional, and is independent of any other guaranty of the Guaranteed
Obligations, whether executed by any other Guarantor or by any other Person, and
the liability of each of the Guarantors hereunder shall not be affected or
impaired by (i) any payment on, or in reduction of, any such other guaranty or
undertaking, (ii) any dissolution, termination, or increase, decrease, or change
in personnel by any Guarantor, (iii) any payment made to Agent or any other
member of the Lender Group on account of the Obligations which Agent or such
other member of the Lender Group repays to any Guarantor pursuant to court order
in any bankruptcy, reorganization, arrangement, moratorium or other debtor
relief proceeding (or any settlement or compromise of any claim made in such a
proceeding relating to such payment), and each of the Guarantors waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding, (iv) any action or inaction by Agent or any other member of
the Lender Group, or (v) any invalidity, irregularity, avoidability, or
unenforceability of all or any part of the Obligations or of any security
therefor.

(d)    This Guaranty includes all present and future Guaranteed Obligations
including any under transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing the Guaranteed Obligations,
changing the interest rate, payment terms, or other terms and conditions
thereof, or creating new or additional Guaranteed Obligations after prior
Guaranteed Obligations have been satisfied in whole or in part. To the maximum
extent permitted by law, each Guarantor hereby waives any right to revoke this
Guaranty as to future Guaranteed Obligations. If such a revocation is effective
notwithstanding the foregoing waiver,

 

4



--------------------------------------------------------------------------------

each Guarantor acknowledges and agrees that (i) no such revocation shall be
effective until written notice thereof has been received by Agent, (ii) no such
revocation shall apply to any Guaranteed Obligations in existence on the date of
receipt by Agent of such written notice (including any subsequent continuation,
extension, or renewal thereof, or change in the interest rate, payment terms, or
other terms and conditions thereof), (iii) no such revocation shall apply to any
Guaranteed Obligations made or created after such date to the extent made or
created pursuant to a legally binding commitment of any member of the Lender
Group in existence on the date of such revocation, (iv) no payment by any
Guarantor, Borrower, or from any other source, prior to the date of Agent’s
receipt of written notice of such revocation shall reduce the maximum obligation
of such Guarantor hereunder, and (v) any payment by Borrower or from any source
other than such Guarantor subsequent to the date of such revocation shall first
be applied to that portion of the Guaranteed Obligations as to which the
revocation is effective and which are not, therefore, guarantied hereunder, and
to the extent so applied shall not reduce the maximum obligation of such
Guarantor hereunder. This Guaranty shall be binding upon each Guarantor, its
successors and assigns and inure to the benefit of and be enforceable by Agent
(for the benefit of the Lender Group) and its successors, transferees, or
assigns.

(e)    The guaranty by each of the Guarantors hereunder is a guaranty of payment
and not of collection. The obligations of each of the Guarantors hereunder are
independent of the obligations of any other Guarantor or any other Person and a
separate action or actions may be brought and prosecuted against one or more of
the Guarantors whether or not action is brought against any other Guarantor or
any other Person and whether or not any other Guarantor or any other Person be
joined in any such action or actions. Each of the Guarantors waives, to the
fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement hereof. Any payment by any
Guarantor or other circumstance which operates to toll any statute of
limitations as to any Guarantor shall operate to toll the statute of limitations
as to each of the Guarantors.

(f)    Each of the Guarantors authorizes Agent, the other members of the Lender
Group without notice or demand, and without affecting or impairing its liability
hereunder, from time to time to:

(i)    change the manner, place, or terms of payment of, or change or extend the
time of payment of, renew, increase, accelerate, or alter: (A) any of the
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon); or (B) any security therefor or any
liability incurred directly or indirectly in respect thereof, and this Guaranty
shall apply to the Obligations as so changed, extended, renewed, or altered;

(ii)    take and hold security for the payment of the Obligations and sell,
exchange, release, impair, surrender, realize upon, collect, settle, or
otherwise deal with in any manner and in any order any property at any time
pledged or mortgaged to secure the Obligations or any of the Guaranteed
Obligations (including any of the obligations of all or any of the Guarantors
under this Guaranty) incurred directly or indirectly in respect thereof or
hereof, or any offset on account thereof;

(iii)    exercise or refrain from exercising any rights against any Guarantor;

 

5



--------------------------------------------------------------------------------

(iv)    release or substitute any one or more endorsers, guarantors, any
Guarantor, or other obligors;

(v)    settle or compromise any of the Obligations, any security therefor, or
any liability (including any of those of any of the Guarantors under this
Guaranty) incurred directly or indirectly in respect thereof or hereof, and may
subordinate the payment of all or any part thereof to the payment of any
liability (whether due or not) of any Guarantor to its creditors;

(vi)    apply any sums by whomever paid or however realized to any liability or
liabilities of any Guarantor to Agent or any other member of the Lender Group
regardless of what liability or liabilities of such Guarantor remain unpaid;

(vii)    consent to or waive any breach of, or any act, omission, or default
under, this Agreement, any other Loan Document, or any of the instruments or
agreements referred to herein or therein, or otherwise amend, modify, or
supplement this Agreement, any other Loan Document, or any of such other
instruments or agreements; or

(viii)    take any other action that could, under otherwise applicable
principles of law, give rise to a legal or equitable discharge of one or more of
the Guarantors from all or part of its liabilities under this Guaranty.

(g)    It is not necessary for Agent or any other member of the Lender Group to
inquire into the capacity or powers of any of the Guarantors or the officers,
directors, partners or agents acting or purporting to act on their behalf, and
any Obligations made or created in reliance upon the professed exercise of such
powers shall be guaranteed hereunder.

(h)    Each Guarantor jointly and severally guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Loan
Documents, regardless of any law, regulation, or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
member of the Lender Group with respect thereto. The obligations of each
Guarantor under this Guaranty are independent of the Guaranteed Obligations, and
a separate action or actions may be brought and prosecuted against each
Guarantor to enforce such obligations, irrespective of whether any action is
brought against any other Guarantor or whether any other Guarantor is joined in
any such action or actions. The liability of each Guarantor under this Guaranty
shall be absolute and unconditional irrespective of, and each Guarantor hereby
irrevocably waives any defense it may now or hereafter have in any way relating
to, any or all of the following:

(i)    any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;

(ii)    any change in the time, manner, or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations, or any other amendment or
waiver of or any consent to departure from any Loan Document, including any
increase in the Guaranteed Obligations resulting from the extension of
additional credit;

(iii)    any taking, release, amendment, waiver of, or consent to departure from
any other guaranty, for all or any of the Guaranteed Obligations;

 

6



--------------------------------------------------------------------------------

(iv)    the existence of any claim, set-off, defense, or other right that any
Guarantor may have at any time against any Person, including Agent or any other
member of the Lender Group;

(v)    any defense, set-off, counterclaim, or claim, of any kind or nature,
arising directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor;

(vi)    any right or defense arising by reason of any claim or defense based
upon an election of remedies by any member of the Lender Group including any
defense based upon an impairment or elimination of such Guarantor’s rights of
subrogation, reimbursement, contribution, or indemnity of such Guarantor against
any other Guarantor or any guarantors or sureties;

(vii)    any change, restructuring, or termination of the corporate, limited
liability company, or partnership structure or existence of any Guarantor; or

(viii)    any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Guarantor or any other guarantor or surety.

(i)    Waivers.

(i)    Each of the Guarantors waives any right (except as shall be required by
applicable statute and cannot be waived) to require Agent or any other member of
the Lender Group to (i) proceed against any other Guarantor or any other Person,
(ii) proceed against or exhaust any security held from any other Guarantor or
any other Person, or (iii) protect, secure, perfect, or insure any security
interest or lien on any property subject thereto or exhaust any right to take
any action against any other Guarantor, any other Person, or any collateral, or
(iv) pursue any other remedy in any member of the Lender Group’s power
whatsoever. Each of the Guarantors waives any defense based on or arising out of
any defense of any Guarantor or any other Person, other than payment of the
Guaranteed Obligations to the extent of such payment, based on or arising out of
the disability of any Guarantor or any other Person, or the validity, legality,
or unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any Guarantor other than
payment of the Obligations to the extent of such payment. Agent may exercise any
other right or remedy Agent or any other member of the Lender Group may have
against any Guarantor or any other Person, or any security, in each case,
without affecting or impairing in any way the liability of any of the Guarantors
hereunder except to the extent the Guaranteed Obligations have been paid.

(ii)    Each of the Guarantors waives all presentments, demands for performance,
protests and notices, including notices of nonperformance, notices of protest,
notices of dishonor, notices of acceptance of this Guaranty, and notices of the
existence, creation, or incurring of new or additional Obligations or other
financial accommodations. Each of the Guarantors waives notice of any Default or
Event of Default under any of the Loan Documents. Each of the Guarantors assumes
all responsibility for being and keeping itself informed of each Guarantor’s
financial condition and assets and of all other circumstances bearing upon the
risk of nonpayment of the Obligations and the nature, scope, and extent of the
risks which each of the Guarantors assumes and incurs hereunder, and agrees that
neither Agent nor any of the other members of the Lender Group shall have any
duty to advise any of the Guarantors of information known to them regarding such
circumstances or risks.

 

7



--------------------------------------------------------------------------------

(iii)    To the fullest extent permitted by applicable law, each Guarantor
hereby waives: (A) any right to assert against any member of the Lender Group,
any defense (legal or equitable), set-off, counterclaim, or claim which each
Guarantor may now or at any time hereafter have against Borrower or any other
party liable to any member of the Lender Group; (B) any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the Guaranteed Obligations or any security therefor; (C) any
right or defense arising by reason of any claim or defense based upon an
election of remedies by any member of the Lender Group including any defense
based upon an impairment or elimination of such Guarantor’s rights of
subrogation, reimbursement, contribution, or indemnity of such Guarantor against
Borrower or other guarantors or sureties; and (D) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Guaranteed Obligations shall similarly operate to
defer or delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder.

(iv)    No Guarantor will exercise any rights that it may now or hereafter
acquire against any Guarantor or any other guarantor that arise from the
existence, payment, performance or enforcement of such Guarantor’s obligations
under this Guaranty, including any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of Agent or any other member of the Lender Group against any
Guarantor, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including the right to take or receive from any
Guarantor or any other guarantor, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security solely on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash and all of the Commitments have been terminated. If any
amount shall be paid to any Guarantor in violation of the immediately preceding
sentence, such amount shall be held in trust for the benefit of Agent, for the
benefit of the Lender Group, and shall forthwith be paid to Agent to be credited
and applied to the Guaranteed Obligations and all other amounts payable under
this Guaranty, whether matured or unmatured, in accordance with the terms of the
Credit Agreement. Notwithstanding anything to the contrary contained in this
Guaranty, no Guarantor may exercise any rights of subrogation, contribution,
indemnity, reimbursement or other similar rights against, and may not proceed or
seek recourse against or with respect to any property or asset of, any other
Guarantor (the “Foreclosed Grantor”), including after payment in full of the
Obligations, if all or any portion of the Obligations have been satisfied in
connection with an exercise of remedies in respect of the Equity Interests of
such Foreclosed Grantor whether pursuant to this Agreement or otherwise.

(v)    Each of the Guarantors represents, warrants, and agrees that each of the
waivers set forth above is made with full knowledge of its significance and
consequences and that if any of such waivers are determined to be contrary to
any applicable law or public policy, such waivers shall be effective to the
maximum extent permitted by law.

 

8



--------------------------------------------------------------------------------

3.    [Reserved].

4.    [Reserved].

5.    [Reserved].

6.    [Reserved].

7.    [Reserved].

8.    Relation to Other Loan Documents. The provisions of this Agreement shall
be read and construed with the other Loan Documents referred to below in the
manner so indicated.

(a)    Credit Agreement. In the event of any conflict between any provision in
this Agreement and a provision in the Credit Agreement, such provision of the
Credit Agreement shall control.

(b)    Intercreditor Agreement. Notwithstanding any provision contained herein,
(i) this Agreement and the rights, remedies, duties and obligations provided for
herein are subject to the Intercreditor Agreement and (ii) in the event of a
conflict between any provision in this Agreement and a provision in the
Intercreditor Agreement, the provisions of the Intercreditor Agreement shall
control.

9.    [Reserved].

10.    [Reserved].

11.    [Reserved].

12.    Agent May Perform. If any Guarantor fails to perform any agreement
contained herein, Agent may itself perform (but shall not be obligated to
perform), or cause performance of, such agreement, and the reasonable expenses
of Agent incurred in connection therewith shall be payable, jointly and
severally, by Guarantors.

13.    Agent’s Duties. The powers conferred on Agent hereunder are solely to
protect Agent’s interest in the Guaranteed Obligations, for the benefit of the
Lender Group, and shall not impose any duty upon Agent to exercise any such
powers. Except for the accounting for moneys actually received by it hereunder,
Agent shall have no duty as to any property or assets of the Guarantors or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any property or assets of the Guarantors. Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of any property or assets of the Guarantors in its actual
possession if such property or assets is accorded treatment substantially equal
to that which Agent accords its own property.

14.    [Reserved].

15.    [Reserved].

 

9



--------------------------------------------------------------------------------

16. [Reserved].

17. [Reserved].

18. Remedies Cumulative. Each right, power, and remedy of Agent or any other
member of the Lender Group as provided for in this Agreement, the other Loan
Documents now or hereafter existing at law or in equity or by statute or
otherwise shall be cumulative and concurrent and shall be in addition to every
other right, power, or remedy provided for in this Agreement, the other Loan
Documents or now or hereafter existing at law or in equity or by statute or
otherwise, and the exercise or beginning of the exercise by Agent or any other
member of the Lender Group, of any one or more of such rights, powers, or
remedies shall not preclude the simultaneous or later exercise by Agent, such
other member of the Lender Group of any or all such other rights, powers, or
remedies.

19. Marshaling. Agent shall not be required to marshal any present or future
collateral security for, or other assurances of payment of, the Guaranteed
Obligations or any of them or to resort to such collateral security or other
assurances of payment in any particular order, and all of its rights and
remedies hereunder and in respect of such collateral security and other
assurances of payment shall be cumulative and in addition to all other rights
and remedies, however existing or arising. To the extent that it lawfully may,
each Guarantor hereby agrees that it will not invoke any law relating to the
marshaling of collateral which might cause delay in or impede the enforcement of
Agent’s rights and remedies under this Agreement or under any other instrument
creating or evidencing any of the Guaranteed Obligations or under which any of
the Guaranteed Obligations is outstanding or by which any of the Guaranteed
Obligations is secured or payment thereof is otherwise assured, and, to the
extent that it lawfully may, each Guarantor hereby irrevocably waives the
benefits of all such laws.

20. Indemnity and Expenses.

(a) Each Guarantor agrees to indemnify Agent and the other members of the Lender
Group from and against all claims, lawsuits and liabilities (including
reasonable attorneys’ fees) growing out of or resulting from this Agreement
(including enforcement of this Agreement) or any other Loan Document to which
such Guarantor is a party, except claims, losses or liabilities resulting from
the gross negligence or willful misconduct of the party seeking indemnification
as determined by a final non-appealable order of a court of competent
jurisdiction. This provision shall survive the termination of this Agreement and
the Credit Agreement and the repayment of the Guaranteed Obligations.

(b) Guarantors, jointly and severally, shall, upon demand, pay to Agent (or
Agent, may charge to the Loan Account) all the Lender Group Expenses which Agent
may incur in connection with (i) the administration of this Agreement, (ii) the
exercise or enforcement of any of the rights of Agent hereunder or (iii) the
failure by any Guarantor to perform or observe any of the provisions hereof.

 

10



--------------------------------------------------------------------------------

21. Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER LOAN
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver of any
provision of this Agreement, and no consent to any departure by any Guarantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No amendment
of any provision of this Agreement shall be effective unless the same shall be
in writing and signed by Agent and each Guarantor to which such amendment
applies.

22. Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent at its
address specified in the Credit Agreement, and to any of the Guarantors at their
respective addresses specified in the Credit Agreement or Guaranty, as
applicable, or, as to any party, at such other address as shall be designated by
such party in a written notice to the other party.

23. Assignments under Credit Agreement.

(a) This Agreement shall (i) remain in full force and effect until the
Obligations have been paid in full in accordance with the provisions of the
Credit Agreement and the Commitments have expired or have been terminated,
(ii) be binding upon each Guarantor, and their respective successors and
assigns, and (iii) inure to the benefit of, and be enforceable by, Agent, and
its successors, transferees and assigns. Without limiting the generality of the
foregoing clause (ii), any Lender may, in accordance with the provisions of the
Credit Agreement, assign or otherwise transfer all or any portion of its rights
and obligations under the Credit Agreement to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Lender herein or otherwise. Upon payment in full of the
Guaranteed Obligations in accordance with the provisions of the Credit Agreement
and the expiration or termination of the Commitments, the Guaranty made hereby
shall terminate. No transfer or renewal, extension, assignment, or termination
of this Agreement or of the Credit Agreement, any other Loan Document, or any
other instrument or document executed and delivered by any Guarantor to Agent
nor any additional Term Loans or other loans made by any Lender to Borrower, nor
any other act of the Lender Group, or any of them, shall release any Guarantor
from any obligation, except a release or discharge executed in writing by Agent
in accordance with the provisions of the Credit Agreement. Agent shall not by
any act, delay, omission or otherwise, be deemed to have waived any of its
rights or remedies hereunder, unless such waiver is in writing and signed by
Agent and then only to the extent therein set forth. A waiver by Agent of any
right or remedy on any occasion shall not be construed as a bar to the exercise
of any such right or remedy which Agent would otherwise have had on any other
occasion.

(b) Each Guarantor agrees that, if any payment made by any Guarantor or other
Person and applied to the Guaranteed Obligations is at any time annulled,
avoided, set, aside, rescinded, invalidated, declared to be fraudulent or
preferential or otherwise required to be refunded or repaid, or the proceeds of
any collateral are required to be returned by Agent or any other member of the
Lender Group to such Guarantor, its estate, trustee, receiver or any other
party, including any Grantor, under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or repayment,
any Lien or other collateral securing such liability shall be and remain in full
force and effect, as fully as if such payment had never been made. If, prior to
any of the foregoing, any provision of the Guaranty hereunder shall

 

11



--------------------------------------------------------------------------------

have been terminated, cancelled or surrendered, such provision shall be
reinstated in full force and effect and such prior release, termination,
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect the obligations of any such Guarantor in respect of any Lien or
other collateral securing such obligation or the amount of such payment.

24. Survival. All representations and warranties made by the Guarantors in this
Agreement and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that Agent or any
Lender may have had notice or knowledge of any Default or Event of Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any loan or any fee or any other amount payable
under the Credit Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated.

25. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK. EACH GUARANTOR AND AGENT WAIVE, TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 25(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH GUARANTOR AND AGENT
HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS (EACH A “CLAIM”). EACH GUARANTOR AND AGENT
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

 

12



--------------------------------------------------------------------------------

(d) EACH GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF
NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
AGAINST ANY GUARANTOR IN THE COURTS OF ANY JURISDICTION.

(e) NO CLAIM MAY BE MADE BY ANY GUARANTOR AGAINST THE AGENT, ANY LENDER OR ANY
AFFILIATE, DIRECTOR, OFFICER, EMPLOYEE, COUNSEL, REPRESENTATIVE, AGENT, OR
ATTORNEY-IN-FACT OF ANY OF THEM FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, OR
PUNITIVE DAMAGES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER
THEORY OF LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING IN CONNECTION
HEREWITH, AND EACH GUARANTOR HEREBY WAIVES, RELEASES, AND AGREES NOT TO SUE UPON
ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR NOT KNOWN OR
SUSPECTED TO EXIST IN ITS FAVOR.

26. New Subsidiaries. Pursuant to Section 5.6 of the Credit Agreement, certain
Subsidiaries (whether by acquisition or creation) of any Guarantor are required
to enter into this Agreement by executing and delivering in favor of Agent a
Joinder to this Agreement in substantially the form of Annex 1. Upon the
execution and delivery of Annex 1 by any such new Subsidiary, such Subsidiary
shall become a Guarantor and Guarantor hereunder with the same force and effect
as if originally named as a Guarantor and Guarantor herein. The execution and
delivery of any instrument adding an additional Guarantor as a party to this
Agreement shall not require the consent of any Guarantor hereunder. The rights
and obligations of each Guarantor hereunder shall remain in full force and
effect notwithstanding the addition of any new Guarantor hereunder.

27. Agent. Each reference herein to any right granted to, benefit conferred upon
or power exercisable by the “Agent” shall be a reference to Agent, for the
benefit of each member of the Lender Group.

28. Miscellaneous.

(a) This Agreement is a Loan Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective

 

13



--------------------------------------------------------------------------------

as delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telefacsimile or other
electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Loan Document mutatis
mutandis.

(b) Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction. Each
provision of this Agreement shall be severable from every other provision of
this Agreement for the purpose of determining the legal enforceability of any
specific provision.

(c) Headings and numbers have been set forth herein for convenience only. Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.

(d) Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any member of the Lender Group or any Guarantor, whether under
any rule of construction or otherwise. This Agreement has been reviewed by all
parties and shall be construed and interpreted according to the ordinary meaning
of the words used so as to accomplish fairly the purposes and intentions of all
parties hereto.

[signature pages follow]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

 

GUARANTORS: NUVERRA ENVIRONMENTAL SOLUTIONS, INC.

By: /s/ Edward A. Lang                                                 

Name: Edward A. Lang Title: Executive Vice President and Chief Financial Officer
1960 WELL SERVICES, LLC BADLANDS LEASING, LLC BADLANDS POWER FUELS, LLC, a
Delaware limited liability company BADLANDS POWER FUELS, LLC, a North Dakota
limited liability company HECKMANN WATER RESOURCES CORPORATION HECKMANN WATER
RESOURCES (CVR), INC. HECKMANN WOODS CROSS, LLC HEK WATER SOLUTIONS, LLC IDEAL
OILFIELD DISPOSAL, LLC LANDTECH ENTERPRISES, L.L.C. NES WATER SOLUTIONS, LLC
NUVERRA TOTAL SOLUTIONS, LLC

By: /s/ Edward A. Lang                                                 

Name: Edward A. Lang Title: Vice President and Treasurer

 

[SIGNATURE PAGE TO GUARANTY AGREEMENT]



--------------------------------------------------------------------------------

AGENT:     WILMINGTON SAVINGS FUND SOCIETY, FSB     By:  

/s/ Geoffrey J. Lewis

    Name:   Geoffrey J. Lewis     Title:   Vice President

[SIGNATURE PAGE TO GUARANTY AGREEMENT]



--------------------------------------------------------------------------------

ANNEX 1 TO GUARANTY AGREEMENT

FORM OF JOINDER

Joinder No.          (this “Joinder”), dated as of                         
20    , to the Guaranty Agreement, dated as of [•], 2018 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Guaranty
Agreement”), by and among each of the parties listed on the signature pages
thereto and those additional entities that thereafter become parties thereto
(collectively, jointly and severally, “Guarantors” and each, individually, a
“Guarantor”) and WILMINGTON SAVINGS FUND SOCIETY, FSB, in its capacity as agent
for the Lender Group (in such capacity, together with its successors and assigns
in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Bridge Term Loan Credit Agreement dated as of
[•], 2018 (as amended, restated, supplemented, or otherwise modified from time
to time, the “Credit Agreement”) by and among Nuverra Environmental Solutions,
Inc., a Delaware corporation, as borrower (“Borrower”), the lenders party
thereto as “Lenders” (such Lenders, together with their respective successors
and assigns in such capacity, each, individually, a “Lender” and, collectively,
the “Lenders”), and Agent, the Lender Group has agreed to make certain term
loans available to Borrower from time to time pursuant to the terms and
conditions thereof;

WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Guaranty Agreement
or, if not defined therein, in the Credit Agreement, and this Joinder shall be
subject to the rules of construction set forth in Section 1(b) of the Guaranty
Agreement, which rules of construction are incorporated herein by this
reference, mutatis mutandis;

WHEREAS, Guarantors have entered into the Guaranty Agreement in order to induce
the Lender Group to make term loans to Borrower as provided for in the Credit
Agreement and the other Loan Documents;

WHEREAS, pursuant to Section 5.6 of the Credit Agreement and Section 26 of the
Guaranty Agreement, certain Subsidiaries of the Loan Parties, must execute and
deliver certain Loan Documents, including the Guaranty Agreement, and the
joinder to the Guaranty Agreement by the undersigned new Guarantor or Guarantors
(collectively, the “New Guarantors”) may be accomplished by the execution of
this Joinder in favor of Agent, for the benefit of the Lender Group; and

WHEREAS, each New Guarantor (a) is [an Affiliate] [a Subsidiary] of Borrower
and, as such, will benefit by virtue of the term loans extended to Borrower by
the Lender Group and (b) by becoming a Guarantor will benefit from certain
rights granted to the Guarantors pursuant to the terms of the Loan Documents.

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Guarantor hereby agrees as follows:

 

 

Annex I-1



--------------------------------------------------------------------------------

1. In accordance with Section 26 of the Guaranty Agreement, each New Guarantor,
by its signature below, becomes a “Guarantor” and “Guarantor” under the Guaranty
Agreement with the same force and effect as if originally named therein as a
“Guarantor” and “Guarantor” and each New Guarantor hereby agrees to all of the
terms and provisions of the Guaranty Agreement applicable to it as a “Guarantor”
thereunder. In furtherance of the foregoing, each New Guarantor hereby jointly
and severally unconditionally and irrevocably guarantees as a primary obligor
and not merely as a surety the full and prompt payment when due, whether upon
maturity, acceleration, or otherwise, of all of the Guaranteed Obligations. Each
reference to a “Guarantor” or “Guarantor” in the Guaranty Agreement shall be
deemed to include each New Guarantor. The Guaranty Agreement is incorporated
herein by reference.

2. Each New Guarantor represents and warrants to Agent, the Lender Group that
this Joinder has been duly executed and delivered by such New Guarantor and
constitutes its legal, valid, and binding obligation, enforceable against it in
accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium, or
other similar laws affecting creditors’ rights generally and general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

5. This Joinder is a Loan Document. This Joinder may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Joinder.
Delivery of an executed counterpart of this Joinder by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Joinder. Any party delivering an
executed counterpart of this Joinder by telefacsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Joinder but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Joinder.

6. The Guaranty Agreement, as supplemented hereby, shall remain in full force
and effect.

7. THIS JOINDER SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND
VENUE AND JURY TRIAL WAIVER, SET FORTH IN SECTION 25 OF THE GUARANTY AGREEMENT,
AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

 

Annex I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Guaranty
Agreement to be executed and delivered as of the day and year first above
written.

 

NEW GUARANTORS:     [NAME OF NEW GUARANTOR]     By:  

                                                               
                               

    Name:     Title:     [NAME OF NEW GUARANTOR]     By:  

                                                               
                               

    Name:     Title: AGENT:     WILMINGTON SAVINGS FUND SOCIETY, FSB     By:  

                                                               
                               

    Name:     Title: Agreed and accepted:    

[NAME OF GUARANTOR

(EXCLUDING NEW

GUARANTORS)]

    By:                                     
                                                 Name:
                                                                               
Title:                                          
                                       

[SIGNATURE PAGE TO JOINDER NO. ___ TO GUARANTY AGREEMENT]